     Case: 4:19-cv-00066-DMB-RP Doc #: 252 Filed: 04/09/21 1 of 1 PageID #: 7580


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

OLECIA JAMES                                                                                    PLAINTIFF

V.                                                                             NO. 4:19-CV-66-DMB-RP

THE CLEVELAND SCHOOL
DISTRICT, et al.                                                                            DEFENDANTS


                                                  ORDER

        On November 23, 2020, Jacqueline Thigpen and Randy Grierson each filed a separate

motion to dismiss or, in the alternative, for summary judgment. Docs. #181, #183. Later that

day, Thigpen and Grierson each filed a “Correction” to their respective motions, seeking only

summary judgment. See Docs. #185, #187. Because the correction filings appear to supersede

the original motions, 1 the original motions [181][183] are DENIED as moot. See Tillery v.

Cornell Wireline Servs., LLC, No. 15-CV-454, 2015 WL 13806201, at *2 (W.D. Tex. Nov. 23,

2015) (“Defendant’s earlier-filed motion to dismiss and stay is DENIED as MOOT because the

arguments in this combined motion were superceded [sic] by the arguments presented in

defendant's corrected motion to dismiss and stay.”) (record citation omitted).

        SO ORDERED, this 9th day of April, 2021.

                                                            /s/Debra M. Brown
                                                            UNITED STATES DISTRICT JUDGE




1
  To avoid confusion and burdening the docket, the best course would have been for these parties to withdraw the
earlier filed motions.
